Citation Nr: 1210887	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a bilateral knee disorder, to include bilateral patellofemoral syndrome.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from October 2000 to July 2004, to include combat duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared at a Travel Board hearing in November 2011.  A transcript is associated with the claims file.  

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has experienced ringing in the ears since being exposed to acoustic trauma in service; the Veteran's credible reports of this establish a continual tinnitus, of increasing severity, from service to the present.  

2.  The Veteran has had continuous symptoms of pain in the knees, which has been attributed to bilateral patellofemoral syndrome.  



CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Service connection for bilateral patellofemoral syndrome is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant service connection for tinnitus and a bilateral knee disorder.  Therefore, no further development is needed with respect to the appeal.  


Legal Criteria-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran in this case had recent service in the U.S. Marines, where he served in combat in Iraq.  The Veteran served as an embarkation specialist in an administrative function; however, he was assigned to an artillery unity and was awarded the Combat Action Ribbon.  

Essentially, the Veteran contends that he developed tinnitus and a bilateral knee disorder as a consequence of his active service in the Marines.  With regard to tinnitus, he states that he has experienced ringing in the ears at various points since his exposure to loud noises in service.  He has contended that the frequency of these episodes has increased over the years, and that he now experiences the disorder on a weekly basis.  With regard to the knees, the Veteran states that he was very active in sports while in the Marine Corps, and that through participation in these events, along with participation in the required duties of a Marine (carrying heavy rucksacks over long distances), that he began to develop pain in his knees.  He asserts that he currently experiences a chronic bilateral knee disability as a result of his active service.  

In addressing the claim for tinnitus, the Board again notes that the Veteran was decorated with the Combat Action Ribbon.  The Veteran states that he was exposed to .50 caliber machine gun fire and other loud explosions while supporting a Marine Corps artillery unit.  The Board concedes that there was acoustic trauma as alleged.  The Veteran has, essentially, stated that he began to experience some ringing in his ears while he was exposed to combat noise.  The service treatment records do not document any complaints of tinnitus; however, the Veteran filed his claim for service connection within two years of separation, which is a time very proximate to his combat noise exposure.  The Veteran was afforded a VA examination in March 2007 for the purposes of assessing the disability picture of the ears.  The examiner noted that the Veteran's complaints were "normal head noise," and although the acoustic trauma was noted, the Veteran was not assessed as having current tinnitus.  The Veteran adamantly stated his disagreement with this assessment, contending that the ringing in his ears was a weekly occurrence and a detriment to his quality of life.  

Veterans are certainly competent to report that they have ringing in the ears.  The Veteran had exposure to loud noises in service, and he has testified that he has had tinnitus since that time, with varying levels of severity.  Although, at the time of the examination in 2007, the severity was not as bad as he has asserted it has become, he has consistently reported the condition to be present.  The Board finds that the Veteran is credible in his assertions of experiencing tinnitus off and on since service.  Accordingly, the criteria for service connection have been met, and service connection will be granted.  

With regard to the knees, the Veteran has been diagnosed as having bilateral patellofemoral syndrome.  The Veteran was discharged from military service in 2004, and within a year sought treatment for knee pain from VA pain management providers.  At service separation, the Veteran noted that he had occasional right knee pain.  Complaints of limitation of activities due to knee pain were recorded at the time of his initial consultation with VA, and a November 2005 assessment established that there was bilateral knee pain with a differential diagnosis of patellofemoral syndrome.  To rule out any other abnormalities, the Veteran needed radiological evaluation.  X-rays of the Veteran knees were within normal limits bilaterally.  The Veteran was afforded a VA examination in March 2007, and at that time, a diagnosis of patellofemoral syndrome was made.  A negative nexus opinion was provided; however, the opinion indicated that the Veteran's bilateral knee syndrome was not related to the 2002 injury noted in the service treatment records.  The examiner did not reference the Veteran's complaints of pain as due to sports and the stresses of carrying heavy gear, and more significantly, did not reference the Veteran's complaint of occasional right knee pain at his separation physical examination.  Further, the examiner did not discuss the Veteran's credible contention that he has had knee pain since his separation from service.

The Veteran contends that his knees have been painful since service, and he sought treatment for knee pain shortly after service separation.  In addition to his own allegations of pain, his wife stated that the Veteran's activities have been limited, particularly regarding sports participation, since his return from Iraq.  The Veteran has not stated that any one incident of service has caused his knees pain; rather, he reported a continual stress on the joints from his carrying of heavy equipment and participating in sports activities over the period of his enlistment.  

As noted, the Veteran is competent to report that his knees are painful.  The Board finds that the Veteran's testimony of painful knees during and since service is credible.  Given these credible assertions, along with the treatment for patellofemoral syndrome relatively proximate to service discharge, the record supports a finding of a continuity of symptomatology between service discharge and the present.  

The only evidence that is unsupportive of the Veteran's claim is the medical opinion which, in a rather cursory manner, failed to consider the entirety of the Veteran's service in the Marine Corps.  The examination focused only on a potential relationship between a 2002 injury (which appears to be to the back) and current patellofemoral syndrome, and is thus of limited probative value in light of the Veteran's complaints of knee pain during and after service.  Thus, based on the credible and competent evidence of knee pain from service to the present and the diagnosis of patellofemoral syndrome, the claim for service connection is granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for bilateral patellofemoral syndrome is granted.  


REMAND

PTSD

The Veteran's PTSD is service connected.  Service connection was granted in April 2007, and a 30 percent rating was assigned.  The Veteran contends, in essence, that the rating does not adequately contemplate the severity of his symptoms.  

Specifically, in the Veteran's notice of disagreement, he posited that his condition had "gotten worse" since the time of his last examination.  He has also mentioned that he was in regular consultations with a VA mental health professional, and that his psychiatrist had informed him that his condition was of a greater severity than what was contemplated by the 30 percent rating.  The Veteran identified his caregiver as Dr. K, and records from this VA provider have been associated with the claims file.  Essentially, the Veteran contends that his condition has continued to deteriorate and that the 2007 VA examination, on which the current rating is based, is dated and does not fully contemplate the worsened PTSD that he experiences today.  

In claims for higher disability ratings, the current disability picture is of paramount importance.  The record reflects that the most recent VA examination was afforded in March 2007, and the Veteran has specifically noted that his condition has increased in severity since that time.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA psychiatric examination for the purposes of determining the current severity of service-connected PTSD.  The veteran's claims folder must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion as to the severity of the veteran's PTSD, as well as a numerical score on the Global Assessment of Functioning (GAF) Scale provided in the Diagnostic and Statistical Manual for Mental Disorders.  The examiner should describe all findings in detail, and should explain the rationale for any opinion given.  

3.  Following any additional indicated development, readjudicate the issue on appeal.  Should the claim not be granted in its entirety, issue a supplemental statement of the case to the appellant and his representative and return the claim to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


